Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 1 of 13 PageID: 138



 McCARTER & ENGLISH, LLP
 Four Gateway Center
 100 Mulberry Street
 P.O. Box 652
 Newark, New Jersey 07101-0652
 (973) 639-2023
 asaravay@mccarter.com
     Attorneys for Defendant New York Jets LLC

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


 ERIN HENDERSON,

                           Plaintiff,                 Civil Action No: 2:17-cv-10110 (SDW) (LDW)

              vs.

 NEW YORK JETS LLC,                                        ANSWER AND SEPARATE DEFENSES
                                                           TO SECOND AMENDED COMPLAINT
                           Defendant.


         Defendant New York Jets LLC (“Defendant” or “the Jets”), by way of answer to the

 numbered paragraphs of the Second Amended Complaint, states as follows:

                                AS TO PRELIMINARY STATEMENT

         The Preliminary Statement constitutes legal argument and not allegations of fact as to

 which a response is required. To the extent that any assertions in the Preliminary Statement may

 be deemed to be allegations as to which a response is required, they are denied. The Jets did not

 engage in any discrimination or other allegedly wrongful conduct towards Plaintiff.

                                           AS TO PARTIES

         1.         On information and belief, admitted.

         2.         On information and belief, admitted.

         3.         Denied, except that Defendant admits that Plaintiff resided in Union, New Jersey

 for a period of time.


 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 2 of 13 PageID: 139



         4.        Admitted.

                             AS TO FACTS COMMON TO ALL COUNTS

         5.        Admitted.

         6.        Denied, except that Defendant admits that Plaintiff has played football

 professionally.

         7.        Denied, except that Defendant admits that it employed Plaintiff for parts or all of

 the 2015 and 2016 NFL seasons and that Plaintiff sometimes played the position of linebacker.

         8.        Defendant lacks knowledge or information sufficient to form a belief as to the

 allegations of paragraph 8.

         9.        Denied, except that Defendant admits that Plaintiff was treated at times by Dr.

 Derek Suite, who has an office in the Bronx, New York.

         10.       Defendant admits that Dr. Suite is a consulting team psychiatrist for Defendant.

         11.       Denied, except that Defendant admits that Dr. Suite diagnosed Plaintiff as having

 substance abuse issues based on information that included Plaintiff’s statements to Dr. Suite

 regarding his use of alcohol and marijuana.

         12.       Denied, except that Defendant admits that Dave Szott is Defendant’s Director of

 Player Development.

         13.       Denied, except that, on information and belief, Defendant admits that Dr. Suite

 prescribed medications, including Seroquel, for Plaintiff.

         14.       Denied.

         15.       Denied, except that Defendant admits that, at certain times, some of its personnel

 had information that Plaintiff had a mental health condition.

         16.       Denied, except that Defendant admits that certain team personnel were aware at

 different times of information that Plaintiff had been treated for a mental health condition and an

                                                    2
 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 3 of 13 PageID: 140



 alcohol/substance abuse condition, had DUI arrests, or had been suspended under the NFL

 Substances of Abuse policy, and that, on the day that Plaintiff was placed on the Non-Football

 Injury List, he told certain individuals on Defendant’s staff that he had a mental health condition,

 and Dr. Suite advised Defendant that Plaintiff was in need of enhanced treatment for mental

 health and substance abuse conditions.

         17.       Denied, except that Defendant admits that it entered into a contract with Plaintiff

 with respect to Plaintiff playing for the Jets during the 2016 season, which included an option

 with respect to the 2017 season, and Defendant refers to the contract for its full and complete

 contents.

         18.       Denied, and Defendant refers to the contract for its full and complete contents.

         19.       Denied, and Defendant refers to the contract for its full and complete contents.

         20.       Denied, except that Defendant admits that it placed Plaintiff on the Non-Football

 Injury list on October 22, 2016.

         21.       Denied.

         22.       Denied.

         23.       Denied, except that Defendant admits that, prior to signing Plaintiff to play for the

 team in 2015, certain of Defendant’s personnel were aware of information that Plaintiff had been

 treated for or experienced depression, alcohol abuse, and/or substance abuse, that certain of

 Defendant’s personnel became aware at other times of Plaintiff using alcohol, and that, on

 October 22, 2016, Dr. Suite advised certain of Defendant’s personnel that Plaintiff was in need

 of enhanced treatment for mental health and substance abuse conditions.

         24.       Denied, except that Defendant admits that it did not exercise the option in its

 contract with Plaintiff.

         25.       Denied.

                                                     3
 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 4 of 13 PageID: 141



          26.      Denied.

          27.      Denied, except that Defendant admits that, during the last two games he played

 during the 2016 season (against Pittsburgh and Arizona), he was credited with eight tackles and

 seven tackles, respectively.

                                           AS TO COUNT I

          28.      Defendant repeats and incorporates its responses to the allegations set forth

 above.

          29.      The allegation in paragraph 29 is a legal contention as to which no response is

 required. To the extent that the allegation in paragraph 29 may be deemed to be an allegation of

 fact as to which a response is required, Defendant admits that the NJLAD prohibits

 discrimination on the basis of a disability or other characteristics enumerated in the statute and

 denies that Defendant discriminated against Plaintiff.

          30.      Denied.

          31.      Denied.

          32.      Denied.

          33.      Denied.

          34.      Denied.

          35.      Denied.

          36.      Denied, except that Defendant admits that Plaintiff was placed on the NFI List

 based in part on statements by him and by Dr. Suite regarding mental health and substance abuse

 conditions.

          37.      Denied.

          38.      Denied.




                                                    4
 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 5 of 13 PageID: 142



                                           AS TO COUNT II

         39.       Defendant repeats and incorporates its responses to the allegations set forth above.

         40.       Denied.

         41.       Denied.

         42.       Denied, except that Defendant admits that it placed Plaintiff on the Non-Football

 Injury List after consultation with Dr. Suite, a consulting team psychiatrist who had been treating

 Plaintiff and advised Defendant that Plaintiff was experiencing mental health and substance

 abuse conditions for which he was in need of enhanced treatment.

         43.       Denied.

         44.       Denied.

         45.       Denied.

         46.       Denied.

         47.       Denied.



                                          AS TO COUNT III

         48.       Defendant repeats and incorporates its responses to the allegations set forth above.

         49.       The allegation in paragraph 49 is a legal contention as to which no response is

 required. To the extent that the allegation in paragraph 49 may be deemed to be an allegation of

 fact as to which a response is required, Defendant admits that the NJLAD prohibits

 discrimination on the basis of a disability or other characteristics enumerated in the statute and

 denies that Defendant discriminated against Plaintiff.

         50.       Denied.

         51.       Denied.

         52.       Denied.

                                                    5
 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 6 of 13 PageID: 143



         53.       Denied.

         54.       Denied.

         55.       Denied.

         56.       Denied.

         57.       Denied.

         58.       Denied.



                                          AS TO COUNT IV

         59.       Defendant repeats and incorporates its responses to the allegations set forth above.

         60.       The allegation in paragraph 60 is a legal contention as to which no response is

 required. To the extent that the allegation in paragraph 60 may be deemed to be an allegation of

 fact as to which a response is required, Defendant admits that the Americans with Disabilities

 Act prohibits disability discrimination in employment and denies that Defendant discriminated

 against Plaintiff.

         61.       Denied.

         62.       Denied.

         63.       Denied.

         64.       Denied.

         65.       Denied.

         66.       Denied.

         67.       Denied.

         68.       Denied.

         69.       Denied.




                                                    6
 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 7 of 13 PageID: 144



                                           AS TO COUNT V

         70.       Defendant repeats and incorporates its responses to the allegations set forth above.

         71.       On information and belief, admitted.

         72.       Denied, except that Defendant admits that, before Defendant signed Plaintiff,

 Defendant was aware that Plaintiff had had a history of alcohol and/or substance abuse,

 including two publicly reported DUI arrests and a publicly reported four-game suspension under

 the NFL Substances of Abuse Policy.

         73.       Defendant admits on information and belief that Plaintiff’s publicly reported DUI

 arrests and four-game suspension under the NFL Substances of Abuse Policy were well known

 in the NFL.

         74.       Denied.

         75.       Denied.

         76.       Denied.

         77.       Denied.

         78.       Denied.

         79.       Denied.



                                          AS TO COUNT VI

         80.       Defendant repeats and incorporates its responses to the allegations set forth above.

         81.       Denied.

         82.       Denied.

         83.       Denied.

         84.       Denied.

         85.       Denied.

                                                    7
 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 8 of 13 PageID: 145




                                          AS TO COUNT VII

         86.       Defendant repeats and incorporates its responses to the allegations set forth above.

         87.       Denied.

         88.       Denied.

         89.       Denied.

         90.       Denied.



                                        PRAYER FOR RELIEF

         WHEREFORE, Defendant respectfully requests that Plaintiff be denied the judgment

 and relief he seeks and that judgment be entered for Defendant, together with costs and

 attorneys’ fees.




                                       SEPARATE DEFENSES

     Without assuming the burden of proof on any issue as to which the burden of proof is on

 Plaintiff under applicable law, Defendant asserts the following separate defenses and expressly

 reserves and does not waive the right to assert any and all additional defenses at such time and to

 such extent as discovery and factual developments establish a basis therefor:

                                    FIRST SEPARATE DEFENSE

         The Complaint fails, in whole or in part, to state a claim upon which relief may be

 granted.

                                  SECOND SEPARATE DEFENSE

         Defendant’s actions were based on legitimate, nondiscriminatory reasons. Among other

 things, before Defendant placed Plaintiff on the Non-Football Injury List, Defendant had decided
                                                  8
 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 9 of 13 PageID: 146



 to cut Plaintiff from the team because of poor performance, including repeatedly arriving late for

 or missing team meetings and practices, even after being warned and fined. After consultation

 with Dr. Suite, based in part on his opinion and with Plaintiff’s agreement, Defendant instead

 placed Plaintiff on the Non-Football Injury List.

                                  THIRD SEPARATE DEFENSE

         Plaintiff did not request any accommodation either before or after he was placed on the

 Non-Football Injury List.

                                 FOURTH SEPARATE DEFENSE

         Plaintiff failed to engage in the interactive process.

                                  FIFTH SEPARATE DEFENSE

         Plaintiff is estopped and barred by his own conduct from seeking the relief set forth in the

 Amended Complaint.

                                  SIXTH SEPARATE DEFENSE

         Although Defendant was not required to provide a reasonable accommodation in light of

 Plaintiff’s unsatisfactory performance, Defendant engaged in the interactive process and made a

 reasonable accommodation by placing Plaintiff on the Non-Football Injury List, which provided

 Plaintiff with continued access to the team’s consulting psychiatrist and an opportunity to return

 to the team.

                                SEVENTH SEPARATE DEFENSE

         Plaintiff cannot establish that he was disabled within the meaning of the NJLAD or the

 ADA.

                                 EIGHTH SEPARATE DEFENSE

         Plaintiff is barred from bringing this action by his failure to invoke or exhaust available

 complaint, investigation, dispute resolution, appeal, protest, grievance, or administrative

                                                     9
 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 10 of 13 PageID: 147



 procedures, avenues and/or remedies.

                                 NINTH SEPARATE DEFENSE

         Plaintiff failed to exhaust administrative remedies.

                                 TENTH SEPARATE DEFENSE

         Defendant’s actions in placing Plaintiff on the Non-Football Injury List and not

 exercising its option in Plaintiff’s contract were in accordance with the contract and the

 collective bargaining agreement between the NFL and the NFL Players Association.

                              ELEVENTH SEPARATE DEFENSE

          Under the Collective Bargaining Agreement between the NFL and the NFL Players

 Association, the Jets were not required to pay Plaintiff while he was on the Non-Football Injury

 List. However, the Jets voluntarily elected to pay Plaintiff the remaining portion ($72,647.06) of

 the salary that would otherwise have been guaranteed under his contract.

                               TWELFTH SEPARATE DEFENSE

         Plaintiff’s claims are preempted under the federal labor laws.

                             THIRTEENTH SEPARATE DEFENSE

         Plaintiff’s claims are barred by the doctrines of laches and waiver.

                             FOURTEENTH SEPARATE DEFENSE

         Defendant did not breach any duty to Plaintiff.

                              FIFTEENTH SEPARATE DEFENSE

         Defendant did not cause or contribute to the injuries and/or damages Plaintiff alleges.

                              SIXTEENTH SEPARATE DEFENSE

         Plaintiff’s claims for punitive damages are barred by and/or subject to the limitations of

 the New Jersey Punitive Damages Act and the state and federal constitutions.




                                                  10
 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 11 of 13 PageID: 148



                                SEVENTEENTH SEPARATE DEFENSE

         Defendants were not required to provide any accommodation that would have altered the

 essential functions of plaintiff’s job.

                                EIGHTEENTH SEPARATE DEFENSE

         Plaintiff was not able, with or without reasonable accommodation, to perform his job to

 Defendant’s legitimate expectations.

                                NINETEENTH SEPARATE DEFENSE

         Defendant reasonably arrived at its opinion that Plaintiff was not qualified for his job.

                                 TWENTIETH SEPARATE DEFENSE

         Defendant made its decisions based on objective standards supported by factual evidence

 regarding Plaintiff and not based on any general assumptions about any disability.

                                TWENTY-FIRST SEPARATE DEFENSE

         Some of Plaintiff’s claims must be arbitrated pursuant to the collective bargaining

 agreement between the NFL and the NFL Players Association.

                               TWENTY-SECOND SEPARATE DEFENSE

         Defendant’s actions were job-related and consistent with business necessity.

                               TWENTY-THIRD SEPARATE DEFENSE

         Plaintiff has failed to mitigate damages, if any.

                               TWENTY-FOURTH SEPARATE DEFENSE

         Defendant did not make any statement about Plaintiff that was untrue or that portrayed

 Plaintiff in a false light.

                               TWENTY-FIFTH SEPARATE DEFENSE

         Plaintiff was a public figure, and Plaintiff’s status with the team was a matter of public

 concern and interest.
                                                  11
 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 12 of 13 PageID: 149



                            TWENTY-SIXTH SEPARATE DEFENSE

         Defendant is entitled to a setoff or recoupment for fines that Plaintiff did not pay.

                          TWENTY-SEVENTH SEPARATE DEFENSE

         Plaintiff’s claims are barred in whole or in part by the statute of limitations.

         Defendants hereby expressly reserve and do not waive the right to assert any and all

 defenses at such time and to such extent as discovery and factual developments establish a basis

 therefore.

         WHEREFORE, Defendants demand judgment dismissing the Second Amended

 Complaint in its entirety, and an award of costs and attorneys’ fees for the defense of this action.


                                                        McCARTER & ENGLISH, LLP
                                                        Four Gateway Center
                                                        100 Mulberry Street
                                                        P.O. Box 652
                                                        Newark, New Jersey 07101-0652
                                                        (973) 622-4444
                                                        Attorneys for Defendant
                                                        New York Jets LLC


                                                        By:___/s/Adam N. Saravay____
                                                              Adam N. Saravay


 Dated: July 2, 2019




                                                   12
 ME1 30618104v.3
Case 2:17-cv-10110-SDW-LDW Document 32 Filed 07/02/19 Page 13 of 13 PageID: 150




                   CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

         Pursuant to Local Civil Rule 11.2, the undersigned hereby certifies that to the best of his

 knowledge and belief, the matter in controversy is not currently the subject of any other action

 pending in any court or of any pending arbitration or administrative proceeding.

         I certify that the foregoing statements made by me are true. I am aware that if any of the

 foregoing statements made by me are willfully false, I am subject to punishment.



                                               McCARTER & ENGLISH, LLP
                                               Attorneys for Defendant


                                               By: ___/s/Adam N. Saravay______________
                                                      Adam N. Saravay

 Dated: July 2, 2019




                                                  13
 ME1 30618104v.3
